         Case 1:19-cv-01278-RBW Document 92 Filed 09/11/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JASON LEOPOLD, BUZZFEED, INC.       )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )               Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.,                    )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK, INC.,           )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )               Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION                       )
                                    )
                  Defendant.        )
___________________________________ )


                                  JOINT STATUS REPORT

       Pursuant to the Court’s Order of June 9, 2020 (Dkt. 80), Plaintiffs Jason Leopold and

BuzzFeed, Inc.; Plaintiff Cable News Network, Inc. (“CNN”); and Defendant U.S. Department

of Justice (“DOJ”), hereby submit this Joint Status Report in this consolidated Freedom of

Information Act (“FOIA”) case. In that Order, the Court ordered the parties to “submit a joint

status report regarding the status of the Department’s processing and production obligations.”

       The Court has ordered that by October 30, 2020, the FBI will conclude processing and

production of all typewritten narratives of the FD-302s. Dkt. 90. As to the FD-302s sent to

other agencies for consultation, the Court has ordered that by October 9, 2020, those agencies
         Case 1:19-cv-01278-RBW Document 92 Filed 09/11/20 Page 2 of 4




must conclude the consultation process, and that any agency that represents it will be unable to

meet that deadline must attend a hearing the Court has set for October 7, 2020. Id. Defendant

have moved for clarification and/or reconsideration of that Order to the extent that it requires the

consultation/coordination requests identified by the FBI in the month of September to be

completed by October 9 and to the extent it requires the identities of the other governmental

agencies to be revealed to Plaintiffs at the status conference set for October 7, 2020. Plaintiffs

will oppose the Defendant’s motion because, if the Court grants it, the release of information that

the Court already has determined is of pressing public interest will be delayed until after the

November 3, 2020, Presidential Election.

       On August 20, 2020, defense counsel contacted Plaintiffs’ counsel to inquire about next

steps in the case. Specifically, defense counsel inquired whether Plaintiffs would seek

processing of the handwritten notes and/or the attachments to any of the FD-302s after the FBI

completed its processing of the typewritten narratives of the FD-302s. Defense counsel further

informed Plaintiffs’ counsel that if Plaintiffs seek the handwritten notes or attachments to the

FD-302s or any other records, the FBI anticipates that there will be a gap in processing between

the completion of the typewritten narratives of the FD-302s and the handwritten notes and/or

attachments, as the FBI will need time to search for and process the requested records.

Plaintiffs’ counsel has stated that Plaintiffs will seek additional records following the completion

of processing of the typewritten narratives of the FD-302s, but have not yet specified which

records. The parties will continue to confer regarding the processing and production of the

remaining portions of Plaintiffs’ FOIA requests.




                                                 2
         Case 1:19-cv-01278-RBW Document 92 Filed 09/11/20 Page 3 of 4




       The parties respectfully request that the Court permit the parties to continue their

discussions and set October 23, 2020 as the deadline for a joint status report containing a

proposal for further proceedings in this case.

Dated: September 11, 2020                        Respectfully submitted,



                                               /s/ Charles D. Tobin
                                            Charles D. Tobin (D.C. Bar No. 455593)
                                            tobinc@balladspahr.com
                                            Matthew E. Kelley (D.C. Bar No. 1018126)
                                            kelleym@ballardspahr.com
                                            BALLARD SPAHR LLP
                                            1909 K Street, NW
                                            Washington, D.C. 20006-1157
                                            T: (202) 661-2200
                                            F: (202) 661-2299
                                            Counsel for Cable News Network, Inc.

                                             /s/ Matthew V. Topic
                                            Matthew Topic
                                            (E-Mail: foia@loevy.com)
                                            LOEVY & LOEVY
                                            311 N. Aberdeen, Third Floor
                                            Chicago, Illinois 60607
                                            Tel.: (312) 243-5900
                                            Fax: (312) 243-5902
                                            DC Bar No. IL0037
                                            Counsel for Leopold and BuzzFeed, Inc.

                                                 JEFFREY BOSSERT CLARK
                                                 Acting Assistant Attorney General

                                                 ELIZABETH J. SHAPIRO
                                                 Deputy Director

                                                 /s/ Courtney D. Enlow
                                                 COURTNEY D. ENLOW (N.C. Bar No. 46578)
                                                 Trial Attorney
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, N.W., Room 12012
                                                 Washington, D.C. 20005
                                                 Telephone: (202) 616-8467

                                                    3
Case 1:19-cv-01278-RBW Document 92 Filed 09/11/20 Page 4 of 4




                           Facsimile: (202) 616-8470
                           courtney.d.enlow@usdoj.gov

                           Counsel for the Defendant




                              4
